COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00417-CV


U.S. Capital Investments, LLC and          §   From the 96th District Court
Massood Daneshpajooh
                                           §
                                               of Tarrant County (96-244268-10)
v.
                                           §
                                               May 1, 2014
Shawn Shahbazi, Shell On Western,          §
Inc. and Royal West Investment
LLC, Series E                              §   Opinion by Justice Meier

                                     JUDGMENT

         This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

         It is further ordered that Appellants U.S. Capital Investments, LLC and

Massood Daneshpajooh shall pay all costs of this appeal, for which let execution

issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bill Meier_______________________
                                           Justice Bill Meier